     Case 3:11-md-02295-JAH-BGS Document 746 Filed 12/04/18 PageID.8950 Page 1 of 1


1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11     IN RE PORTFOLIO RECOVERY                       Case No.: 11md02295 JAH - BGS
       ASSOCIATES, LLC, TELEPHONE
12
       CONSUMER PROTECTION ACT                        Member cases:
13     LITIGATION                                       All member cases
14
                                                      ORDER VACATING HEARING
15
16
17
             After a careful review of the parties’ submissions, the Court deems Defendant’s
18
       motion stay (Doc. No. 737) suitable for adjudication without oral argument. See CivLR
19
       7.1 (d.1). Accordingly, IT IS HEREBY ORDERED the motion is taken under submission
20
       without oral argument and the hearing set for December 10, 2018 is VACATED. The
21
       Court will issue an order in due course.
22
       DATED:      December 3, 2018
23
24                                                _________________________________
                                                  JOHN A. HOUSTON
25                                                United States District Judge
26
27
28

                                                  1
                                                                           11md02295 JAH - BGS
